DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Kamiya et al. (US 20190056597 A1), Thurber et al. (US 20160011423 A1), Shin et al.
(US 20170115713 A1) and Fabian (US 20110077546 A1) in view of Tofighbakhsh (US
20180352301 Al) in view of Oizumi et al (Publication number: US 2018/0193730).

As per claim1, Kamiya discloses a headgear having an attachment that comes into close contact with a face of a user in a manner such that the user can see at least a front (0061-0063), See fig. 5, The supporting member 5 would be the attachment that comes into contact with the user’s face) and
a fixture that is attached to the attachment and is used for fixing the
attachment to a head of the user while maintaining close contact with the face of
the user (D063), See Fig. 5, The band 6 is attached to the supporting member 5).
A display unit that has a video display unit configured to display video and
is detachable from the attachment (0067-0063, D077), display unit 3 with device
main body 4): and the attachment and the display unit are configured to engage
with each other in a front-rear direction of the user (0113), See Figs. 3 and 5, The
device main body 4 would slide into concave portions, but fails to disclose a lock mechanism that is provided in at least one of the attachment or the
display unit, and fixes the display unit to the attachment in a manner such that
fixing can be released, a notification until that gives notification of completion of
fixing the display unit to the attachment by the lock mechanism and the
notification unit is positioned on the display unit such that the notification unit is
invisible to the user wearing the head mounted display and notifies a third party
other than the user wearing the head mounted display.
However, Thurber discloses a lock mechanism that is provided in at least one
Of the attachment or the display unit, and fixes the display unit to the attachment
In a manner such that fixing can be released (0071), A lock would be used to secure
a display device}. Kamiya in view of Thurber are analogous art pertaining to head mounted displays. Therefore, it would have been obvious to someone of ordinary skill in
the art before the effective fling cate of the claimed invention to have a locking
mechanism with Kamiya’s supporting member. The locking mechanism would help
secure the main body in place which increase stability of the connected devices.
However, shin discloses a notification unit that gives notification of
completion of fixing the display unit to the attachment by the lock mechanism
(O108], Display attachment of an external device. Kamiya and Thurber in view of Shin
are analogous art pertaining to display devices. Therefore, it would have been obvious
to someone of ordinary skill in the art before the effective fling date of the claimed
invention to have Kamiya’s device main body display a message when itis attached to
the support member. Displaying a message to the user can be an additional way to
confirm the connection of two devices.
However, Fabian discloses the notification unit is positioned on the display
unit such that the notification unit is invisible to the user wearing the head
mounted display (0024), A processor may be integrated anywhere within the eyeglass
frame. The notification unit would be invisible from the user due to being within the
frame. Kamiya, Thurber and Shin in view of Fabian are analogous art pertaining to
HMD. Therefore, it would have been obvious to someone of ordinary skill in the art
before the effective fling date of the claimed invention to have the notification unit which
would be connected to the processor on top of the display unit. The processor and
notification unit would continue to operate.
However, Tofighbakhsh discloses notifies a third party other than the user
wearing the head mounted display (D005), Notify a third party). Kamiya, Thurber, Shin and Fabian in view of Tofighbakhsh are analogous art pertaining to user devices.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to send a notification to a third party other
than the user. Notifying 4 third party other than the user is a known method of
communication and the device would continue to function.
However, Kamiya, Thurber, Shin, Fabian, and Tofighbakhsh that the notification unit is a light emitting unit emitting light indicating the completion of fixing the display unit to the attachment by the lock mechanism.
In related art, Oizumi shows that the notification unit is a light emitting unit emitting light indicating the completion of fixing the display unit to the attachment by the lock mechanism. Even though applicant might argue that the controllers 3 and 4 are not analogous to an HMD, however, the feature analogous to the prior art used previously is the feature of light notification when a device is attached (Oizumi shows a mechanism where LED 45 notifies the user when controllers 3 or 4 are attached via slider 40 (see figures 1, 2, 9, 10; paragraphs 98-100). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the attachment mechanism of Oizumi into the HMD systems of Kamiya, Thurber, Shin, Fabian, and Tofighbakhsh in order to notify the user that there is a device attached (see Oizumi; paragraphs 98-100).

As per claim 3, claim 1 is incorporated and Kamiya discloses that the display unit includes a pair of side guide portions that face each ends of the attachment in a right- left direction and guide the display unit in front-rear direction of the user when the display unit is attached to and detached from the attachment (0072), See Fig. 5, The emission units 41L and 41R).

As per claim 4, claim 1 is incorporated and Kamiya in view of Thurber disclose
the lock mechanism includes a pair of clamp arms that sandwich the
attachment in an up-down direction of the user (Thurber, [0071], See Fig. 17,
Clamps may be used to lock the display to the supporting structure. The figures show
support on the top and bottom side of the display device. Kamiya in view of Thurber
are analogous art pertaining to head mounted displays. Therefore, it would have been
obvious to someone at ordinary skill in the art before the effective filing date of the
claimed invention to use clamps on the top and bottom of Kamiya’s supporting member
to secure the main body. The locking mechanism would help secure the main body in
place which increase stability of the connected devices.

As per claim 6, claim 1 is incorporated and Kamiya discloses that the attachment is a shape of goggles (See Fig. 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya
et al., Thurber et al., Shin et al., Fabian and Tofighbakhsh and Oizumi in view of Tempel et al. (US 20160366399 A1).

As per claim 2, claim 1 is incorporated and Kamiya fails to disclose the attachment
has, on a front side, a convex portion that curves convexly toward a front of the
user as viewed in an up-down direction of the user, and the display unit has, on a
rear side, a concave that engages with the convex portion of the attachment as viewed in the up-down direction.
However, Tempel discloses the attachment has, on 4 front side, a convex
portion that curves convexly toward a front of the user as viewed in an up-down
direction of the user, and the display unit has, on a rear side, a concave portion
that engages with the convex portion of the attachment as viewed in the up-down
direction (00301, See Fig. 2C, The curve of the foam 280 and the opaque housing
2a0.). Kamiya, Thurber, Shin, Fabian in view of Tofighbakhsh and Oizumi in view of Tempel are
analogous art pertaining to user devices. Therefore, if would have been obvious to
someone of ordinary skill in the art before the effective filing date of the claimed
invention to have a more curved supporting member and main body for Kamiya’s
device, The curved structure would have a better fit to a user’s face.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya
et al., Thurber et al., Shin et al., Fabian and Tofighbaksh and Oizumi in view of Coatney et al. (US 20190227328 A1).

As per claim 8, claim 1 is incorporated’ and Kamiya in view of Thurber disclose using
magnets as a locking mechanism (Thurber, (0071), but fail lo disclose the lock
mechanism includes: a metal portion provided in the attachment; and an
electromagnet that is provided in the display unit and is magnetically connected
to the metal portion.
However, Coatney discloses the lock mechanism includes: a metal portion
provided in the attachment: and an electromagnet that is provided in the display
unit and is magnetically connected to the metal portion (0034-0035), Magnets
used on both sides to couple the devices.). Kamiya, Thurber, Shin, Fabian and
Tofighbakhsh in view of Coatney are analogous art pertaining to HMB. Therefore, it
would have been obvious to someone of ordinary skill in the art before the effective
Hing date of the claimed invention to have magnets in the device main body and the
support member. Magnets on both sides on both sides would have a strong connection.
Electromagnets are a well-known type of magnet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/16/2022